Title: Notes on Speech regarding Vermont Lands, 6 October 1780
From: Duane, James
To: 


In Congress Fryday Evning 6th Octobr 1780.
Mr. Maddison. Expressed his surprize that the Motion shoud be represented as unfair or indirect. That he intended it to bring the true Question before Congress; for that if the District in Question was comprehended within the Jurisdiction of one or more of the United States, it must necessarily follow, that the Inhabitants coud have no Right to set up an independant State. That it had been clearly proved to lie within New York or New Hampshire; for as these States were bounded upon each other there coud be no Room between them for another Jurisdiction. That Congress by the original Union of the States must have a Superior deciding [?] power over the states and that
